Broyles, C. J.
The accused, a married woman, was convicted of keeping a disorderly house. The undisputed evidence showed *375that although she paid the rent for the house, her husband lived there with her. He, therefore, was the head of the house; and when both were present it was his duty, not hers, to prevent disorder in the house; and in order to hold her criminally liable for permitting such disorder, it should have been shown that she took an active part in the running of the house and in the allowance of the disorder. Bell v. State, 92 Ga. 49 (3) (18 S. E. 186); Patterson v. State, 8 Ga. App. 454 (69 S. E. 591). In the instant case the undisputed evidence was that the accused was active in trying to hinder and prevent the disorder.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.